United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                     May 16, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 05-60225
                               Summary Calendar


                          RUBEN ABASTILLAS OGELSBY,

                                                                 Petitioner,

                                     versus

                 ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                            --------------------
                   Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A72 027 343
                            --------------------

Before JONES, Chief Judge, and DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

       Ruben Abastillas Ogelsby petitions for review of an order of

the Board of Immigration Appeals (BIA).           The BIA determined that

Ogelsby was removable from the United States because he was an

alien who had committed an aggravated felony.           Ogelsby maintains

that       the   Immigration   and   Nationalization   Service    (INS)    was

equitably estopped from denying him citizenship because the actions

of an INS clerk prevented him from obtaining citizenship.

       We lack jurisdiction to review the BIA’s determination that an

alien is deportable because he has committed an aggravated felony.

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See 8 U.S.C. § 1252(a)(2)(C).    Ogelsby does not dispute the BIA’s

determination that he has committed an aggravated felony, and his

equitable estoppel claim attacking the BIA’s finding that he is an

alien fails.   See Moosa v. INS, 171 F.3d 994, 1003 (5th Cir. 1999).

Consequently, Ogelsby’s petition for review is DISMISSED FOR WANT

OF JURISDICTION.




                                  2